 1   FRITZ CLAPP (Bar No. 99197)
     Attorney at Law
 2   P.O. Box 2517
     Beverly Hills, CA 90213
 3   Telephone: 888-292-5784
     Facsimile: 888-467-2341
 4   E-mail:       mail@fritzclapp.com
                                                                         ISTRIC
 5   Attorney for Plaintiff and Counter-Defendant                   TES D      TC
     ILLEKTRON LLC                                                TA
 6




                                                                                                   O
                                                             S




                                                                                                    U
                                                            ED
     ROBERT N. KLIEGER (Bar No. 192962)




                                                                                                     RT
 7   rklieger@hueston.com                                                                  D
                                                                                RDERE




                                                        UNIT
     PHILIP A. MAYER (Bar No. 321740)                                     OO
 8                                                                IT IS S
     pmayer@hueston.com




                                                                                                           R NIA
     HUESTON HENNIGAN LLP
 9   523 West 6th Street, Suite 400                                                             o ge r s
                                                                                     nzalez R




                                                        NO
     Los Angeles, CA 90014                                                 onne Go
                                                                  Judge Yv




                                                                                                           FO
10   Telephone: 213-788-4340




                                                         RT
     Facsimile: 888-775-0898




                                                                                                      LI
11                                                               ER         2/11/2020




                                                            H




                                                                                                   A
     Attorneys for Defendant and Counterclaimant                      N                              C
                                                                                        F
12   ELECTRONIC ARTS INC.                                                 D IS T IC T O
                                                                                R
13
14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16
17   ILLEKTRON LLC,                                 Case No. 4:19-cv-03648-YGR
18                Plaintiff,                        JOINT STIPULATION DISMISSING
                                                    ACTION WITH PREJUDICE
19         vs.                                      (FED. R. CIV. P. 41(a)(1)(A)(ii))
20   ELECTRONIC ARTS INC.,
21                Defendant.
22
23   AND RELATED COUNTERCLAIMS

24
25
26
27
28


     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE -- 4:19-cv-03648-YGR                                     Page 1
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate to the
 2   dismissal of this action, including all claims and counterclaims asserted therein, with
 3   prejudice, with each party to bear its own attorneys’ fees and costs.
 4
 5   Dated: February 5, 2020                          ________________________________
                                                      FRITZ CLAPP
 6                                                    Attorney for Plaintiff ILLEKTRON LLC
 7
 8   Dated: February 5, 2020                          ________________________________
                                                      ROBERT N. KLIEGER
 9                                                    Attorney for Defendant ELECTRONIC
                                                      ARTS INC.
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28


     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE -- 4:19-cv-03648-YGR                        Page 2
